            Case 20-10256-KBO               Doc 127        Filed 02/18/20         Page 1 of 2




DIAMOND McCARTHY LLP
Sheryl P. Giugliano
Kathy Bazoian Phelps
295 Madison Avenue, 27sth Floor
New York, New York 10017
Tel: (212) 430-5400
Fax: (212) 430-5499

Attorneys for Pangea-CDS, Inc., Creditor

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re:                                                             Chapter 11

EARTH FARE, INC., et al.,1                                         Case No. 20-10256 (KBO)

                                  Debtors.                         (Jointly Administered)


         NOTICE OF APPEARANCE UNDER BANKRUPTCY RULE 9010(b)
    AND REQUEST FOR ALL COPIES PURSUANT TO BANKRUPTCY RULE 2002
        AND ALL PLEADINGS PURSUANT TO BANKRUPTCY RULE 3017(a)

         PLEASE TAKE NOTICE, that Sheryl P. Giugliano and Kathy Bazoian Phelps,

attorneys with the law firm Diamond McCarthy LLP, attorneys for Pangea-CDS, Inc., a

creditor of the above-captioned debtors and debtors in possession, file this Notice of

Appearance pursuant to Federal Rule of Bankruptcy Procedure 9010(b) and request that they

receive copies of all pleadings filed or noticed by any party pursuant to Federal Rules of

Bankruptcy Procedure 2002(a) and (b) and 3017(a). Copies should be sent as follows:




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of
the Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
          Case 20-10256-KBO         Doc 127       Filed 02/18/20   Page 2 of 2




                              Sheryl P. Giugliano
                              Kathy Bazoian Phelps
                              Diamond McCarthy LLP
                              295 Madison Avenue, 27th Floor
                              New York, New York 10017
                              Tel.: (212) 430-5400
                              Fax: (212) 430-5499
                              Email: sgiugliano@diamondmccarthy.com
                                      kphelps@diamondmccarthy.com


       PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only

the notices and papers referred to in the Bankruptcy Rules and Bankruptcy Code set forth

above, but also includes, without limitation, orders and notices of any application, motion,

petition, pleading, request, complaint or demand, whether formal or informal, whether written

or oral, and whether transmitted, conveyed by mail, hand delivery, telephone, telegraph, telex,

e-mail or otherwise.

Dated: New York, New York
       February 14, 2020

                                     DIAMOND McCARTHY LLP

                                     By:   s/Sheryl P. Giugliano
                                           Sheryl P. Giugliano
                                     295 Madison Avenue, 27th Floor
                                     New York, NY 10017
                                     Telephone: 212-430-5400
                                     Facsimile: 212-430-5499

                                     Attorneys for Pangea-CDS, Inc.




                                              2
